Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 02/23/2022:
Claims 1-14 have been examined.
Claims 1, 4, 7, 9, 11 and 14 have been amended by Applicant.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

Response to Amendment
Drawings
1.	Applicant’s amendments to the drawings and to the specification have overcome the drawings objections to from the previous Office Action.

Claim Interpretation
1.	Applicant appears not to argue, in remarks, filed on 02/23/2022, the claim interpretation (invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations in claims 1, 5-7 and 9) from the previous office action.

	Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-14 from the previous Office Action.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-3, 5-10 and 12-14 rejected under 35 U.S.C. 103 as being unpatentable over High (Pub. No.: US 2017/0283171A1) in view of Hawkins (US Pat. No.: 5469356).
As per claims 1 and 9, High discloses, through the invention (see entire document), a vehicle/method comprising a vehicle accessory arrangement, the vehicle accessory arrangement, including a working equipment, is mounted on the vehicle (see entire document, particularly fig. 1-6 – teaching forklift 170, 570; motorized transport unit 160, 560), the vehicle/method that comprises: 
a vehicle communication bus (see entire document, particularly fig. 5, Para [0049] – teaching forklift interface connection 577), 
a control circuit 606 to permit to control the forklift unit 570, particularly motorized transport unit 660 that has a housing 602 that contains (partially or fully) or that at least supports and carries a number of components that include a control unit 604 comprising a control circuit 606 that controls the general operations of the motorized transport unit 660; accommodated selectively and temporarily attaching the motorized transport unit 660 to the forklift unit 470; motorized transport unit 660 that can include a forklift coupling structure 622; forklift coupling structure 622 that operably couples to a control circuit 606 to thereby permit the latter to control the forklift unit 570 via communication between the control interface connection 567 of the motorized transport unit 560 and the forklift interface connection 577 of the forklift unit 570), the vehicle accessory arrangement comprises: 
an accessory control unit configured to determine accessory control signals and to control said working equipment by said accessory control signals (see entire document, particularly fig. 1-7, Para [0016-0017, 0022, 0025-0027, 0034-0035, 0049, 0051, 0061, 0064-0069] – teaching control unit 604 comprising a control circuit 606 that receives/sends signals from/to sensors 614, audio input 616, audio output 618, wireless transceiver 612, other shown in fig. 6-7; see entire document, particularly fig. 6, Para [0065] – teaching  control unit 604 that includes a memory 608 coupled to the control circuit 606 and that stores, for example, operating instructions and/or useful data; the control circuit 606 that can comprise a fixed-purpose hard-wired platform or can comprise a partially or wholly programmable platform; that these architectural options are well known and understood in the art and require no further description here; control circuit 606 configured (for example, by using corresponding programming stored in the memory 608 as will be well understood by those skilled in the art) to carry out one or more of the steps, actions, and/or functions described herein; memory 608 that may be integral to the control circuit 606 or can be physically discrete (in whole or in part) from the control circuit 606 as desired; memory 608 that can also be local with respect to the control circuit 606 (where, for example, both share a common circuit board, chassis, power supply, and/or housing) or can be partially or wholly remote with respect to the control circuit 606);
an accessory communication bus comprising a bus interface configured to connect said accessory communication bus to said vehicle communication bus (see entire document, particularly fig. 1, 5-6, Para 
wherein said vehicle accessory arrangement comprises a wireless signal receiver configured to receive/A-receiving (see entire document, particularly fig. 1, 6 – teaching wireless transceiver 612, network 150) current position data and working assignment data including route data for a working assignment for said vehicle provided with said working equipment (see entire document, particularly Para [0033-0037] – teaching determining the position of the motorized transport unit 160 and/or of the forklift unit 170 and/or of the pallet 180), and to make said received position data and working assignment data available to said accessory control unit, and that said accessory control unit is provided/B-providing with a vehicle data set comprising control characteristics of the vehicle on which the accessory arrangement is mounted (see entire document, particularly fig. 7, Para [0033-0037, 0041, 0045, 0048-0050, 0069]), wherein said accessory control unit is configured to determine/C-determining: 
navigation and drive control that commands adapted to control said vehicle provided with said vehicle accessory arrangement to work in an autonomous mode and to travel along a route of the working assignment (see entire document, particularly fig. 1-7, Para [0033-0037, 0041-0055, 0048-0050, 0069]), 
working control commands adapted to control said vehicle such that working procedures performed by said working equipment are supported, wherein said navigation and drive control commands and said working control commands are determined based upon said control characteristics (see entire document, particularly fig. 1-7, Para [0027, 0033-0037, 0041-0055, 0048-0050, 0069]; see entire document, particularly Para [0027] - teaching switching between electronic/computerized control of the central computer system that controls unmanned motorized unit(s) and manual control of the central computer system that controls unmanned motorized unit(s)). 
High does not explicitly disclose, through the invention, or is missing vehicle control unit configured to determine/D-determining a mode of operation of said vehicle among a set of mode of operations including an autonomous mode of operation, and if it is determined that said vehicle is in an autonomous mode of operation said vehicle control unit is configured to enable said accessory control unit to control said vehicle, by said navigation and drive control commands and said working control commands, to fulfil said working assignment.
However, Hawkins teaches, through the invention (see entire document), particularly in fig. 2, c2, lines 37-40 – teaching flow chart illustrating the steps involved in switching operation of a vehicle between manual and auto modes of operation; in fig. 1-6, c5, lines 1-64 – teaching switching between an autonomous mode of operation and a manual mode of operation that must be tightly controlled so that the vehicle remains in control at all times; receiving the speed request signal from an operator actuated throttle or accelerator pedal 144; receiving top gear selection and direction commands from a shift cane 146 controlled by the operator; transition into autonomous mode that will only take place if the following conditions are met: (1) vehicle speed is zero; (2) parking brake is on; (3) shift cane 146 is in neutral; (4) a first auto/manual switch (located in the cab of the vehicle) switched to autonomous mode; and (5) a second auto/manual switch (located near the ground on, for example, the front bumper of the vehicle) switched to autonomous mode.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of High by incorporating, applying and utilizing the above steps, technique and features as taught by Hawkins. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to tightly control switching between an autonomous mode of operation and a manual mode of operation so that the vehicle remains in control at all times (see entire Hawkins document, particularly c5, lines 25-28).

As per claims 2 and 10, High further discloses, through the invention (see entire document), mode of operation determined by applying a set of mode determination rules related to a plurality of received sensor signals representing various operational parameters of said vehicle, or in dependence of a received mode change signal generated by an operator (see entire document, particularly Para [0041-0055]). 

As per claim 3, High does not explicitly disclose, through the invention, or is missing control characteristics that comprises at least one of the following parameters: specific features of actuators, geometry of the vehicle, control parameters, autonomous driving parameters, and other parameters required to operate said vehicle in an autonomous mode.
However, Hawkins teaches, through the invention (see entire document), particularly in fig. 1-5, c5, lines 1-64 – teaching controlling different brakes, steering, solenoids, horn, light, backup alarm, an auxiliary control line 144, etc.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of High by incorporating, applying and utilizing the above steps, technique and features as taught by Hawkins. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to tightly control switching between an autonomous mode of operation and a manual mode of operation so that the vehicle remains in control at all times (see entire Hawkins document, particularly c5, lines 25-28).

As per claims 5 and 12, High further discloses, through the invention (see entire document), dynamically updating/updated control characteristics in dependence of performed working assignments (see entire document, particularly fig. 1-7, Para [0033, 0035-0038, 0042-0055, 0069-0070], claim 5 – teaching controlling various parameters/characteristics, such as: controlling automation in real time; ensuring receipt of useful information relative to space within the product storage facility 110 by the central computer system 140 in real time; tracking, permitting a GPS-based identification of the location of the motorized transport units 160 and/or the forklift units 170 and/or the pallets 180 in real time by the central computer system 140, wherein the Examiner find that it is well known in the art that it is typical, sometimes inherent for parameters/characteristics taking place in real time to be dynamically changed/updated, because real time always changes/updates).

As per claims 6 and 13, High further discloses, through the invention (see entire document), receiving vehicle data set from an external centralized control centre via said wireless signal receiver or from the vehicle on which the accessory device is mounted via said accessory communication bus (see entire document, particularly fig. 1-7, Para [0052-0055], claim 6 – teaching databases 130; central computer system 140; network 150; wireless transceiver 612; central computer system configured to control, via the at least one motorized transport unit, the at least one forklift unit to engage a portion of the at least one of 

As per claims 7 and 14, High further discloses, through the invention (see entire document), controlling said vehicle by said navigation and drive control commands and said working control commands, by applying said commands to said vehicle communication bus via said accessory communication bus and said bus interface (see entire document, particularly fig. 1, 5-6, Para [0026-0028, 0039-0042, 0047, 0049, 0059, 0061, 0063-0064], claims 5, 15 – teaching forklift coupling structure 622 (e.g., the control interface connection) of the motorized transport unit 660 that can engage the forklift unit 570 (e.g., the forklift interface connection 577) to thereby temporarily physically couple the motorized transport unit 660 to the forklift unit 170; providing each of the forklift units with a forklift interface connection; providing each of the motorized transport units with a control interface connection configured to couple to and decouple from the forklift interface connection of the respective forklift unit; and controlling, by the motorized transport unit, the forklift unit via the control interface connection and the forklift interface connection).

As per claim 8, High does not explicitly disclose, through the invention, or is missing working assignment that comprises working procedures related to one of the following: a loading or unloading procedure, a forestry machine procedure, a tail lift procedure, a hook lift procedure, a mining procedure; and wherein said route data comprises positional data required to follow a route related to the working procedure.
However, Hawkins teaches, through the invention (see entire document), particularly in c1, lines 40-41; c3, lines 6-26 – teaching controlling a vehicle, such as a mining truck, to selectively allow operation in either an autonomous mode or a manual mode; managing a fleet of autonomous mining vehicles such as dump trucks; route that may be a haul segment between an excavation site and a crusher site in an open pit mining operation.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of High by incorporating, applying and utilizing the above steps, technique and features as taught by Hawkins. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a .

2.	Claims 4 and 11 rejected under 35 U.S.C. 103 as being unpatentable over the combination of High and Hawkins, further in view of TREPAGNIER (Pub. No.: JP 2018095254A).
As per claims 4 and 11, High further discloses, through the invention (see entire document), navigation and drive control commands and working control commands determined by applying transformation algorithms which are based upon said received control characteristics (see entire document, particularly Para [0025, 0027, 0039, 0041-0055, 0065]).
High does not explicitly disclose, through the invention, or is missing transformation algorithms related to a specific vehicle included in the vehicle data set related to the specific vehicle.
However, TREPAGNIER teaches, through the invention (see entire document), particularly in 2nd paragraph on page 19 of 74, as well as in Para [0257] – teaching program instructions detailing geographic information associated with a particular location, route planning algorithms (as described below), navigation instructions, specific instructions to an image sensor mounted on a vehicle, and commands; receiving instructions and / or data from additional sensors such as stereoscopic cameras or vehicle wheel speed sensors, or receiving data from driver input controls or other in-vehicle devices (such as those described below), route planning algorithms, that can include a specified/specific vehicle transfer function containing data on the thrust of the vehicle and the response of external forces to the autonomous vehicle in use, and the response of steering control to the autonomous vehicle in use.
TREPAGNIER further teaches, through the invention (see entire document), particularly in numerous paragraphs, such as Para [0054, 0064, , 0069 0071-0078, 0081-0084, 0111-0115], – teaching various algorithms that allow a robot (i.e., an autonomous vehicle) to be more efficient in planning a route when the robot (i.e., an autonomous vehicle) investigates more about its environment.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of High by incorporating, applying and utilizing the above steps, technique and features as taught by TREPAGNIER. A person of ordinary skill, ordinary creativity would have been motivated to do so, with .


Response to Arguments
1.	Applicant’s arguments with respect to claims 1-14 have been considered but are moot in view of the new ground(s) of rejection in the current Office Action. 
Although, the Applicant has amended claims by amending and/or revising some or certain limitations/features into recently amended independent/dependent claims, along with re-phrasing or modifying some verbiage and claim language, the Examiner finds that scope of the claims has not changed, as well as a number of the same previously cited prior art references, BUT the number of claims, which has resulted in providing of the new ground(s) of rejection (e.g., if claims 1-14 were rejected under 35 U.S.C. 103 as being unpatentable over High (Pub. No.: US 2017/0283171A1) in view of Hawkins (US Pat. No.: 5469356) in the previous office action, NOW claims 1-3, 5-10 and 12-14, NOT claims 1-14, are rejected under 35 U.S.C. 103 as being unpatentable over High (Pub. No.: US 2017/0283171A1) in view of Hawkins (US Pat. No.: 5469356) in the instant office action). Therefore, it is believed that the rejection should be maintained.
2.	Applicant’s arguments, on pages 17-19 of 20 of the remarks, filed on 02/23/2022, with respect to claims 4 and 11 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
3.	Additionally, Applicant’s argues, on pages 11-12 of 20 of the remarks, filed on 02/23/2022, that “… there are several other elements of independent claim 1 for which the High reference fails to disclose or suggest and, moreover, that there is a logical inconsistency in the Office Action in the mapping of the elements;“ that “… High does not disclose or suggest the claim 1 element of "said accessory control unit provided with a vehicle data set comprising control characteristics of the vehicle on which the accessory arrangement is mounted;" that “… High also does not disclose or suggest the claim 1 element of "wherein said accessory control unit is configured to determine: navigation and drive control commands adapted to control said vehicle ... to work in an autonomous mode;" that “… High also does not disclose or suggest 
	The Examiner respectfully disagrees and kindly draws Applicant’s attention at pages 3-6 of the office action above, where it discussed how the cited prior art references - High in view of  Hawkins, not just High by himself, teach, suggest, and fully meet all the claimed elements, features, and limitations. Therefore, it is believed that the rejection should be maintained.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition to the above, and for clarification purposes, as Applicant respectfully requests in the third paragraph, on page 13 of 20 of the remarks, filed on 02/23/2022, the Examiner kindly draws Applicant’s attention at fig. 6, Para [0065] of the High reference, wherein the following is stated: “.. control unit 604 includes a memory 608 coupled to the control circuit 606 and that stores, for example, operating instructions and/or useful data. The control circuit 606 can comprise a fixed-purpose hard-wired platform or can comprise a partially or wholly programmable platform. These architectural options are well known and understood in the art and require no further description here. This control circuit 606 is configured (for example, by using corresponding programming stored in the memory 608 as will be well understood by those skilled in the art) to carry out one or more of the steps, actions, and/or functions described herein. The memory 608 may be integral to the control circuit 606 or can be physically discrete (in whole or in part) from the control circuit 606 as desired. This memory 608 can also be local with respect to the control circuit 606 (where, for example, both share a common circuit board, chassis, power supply, and/or housing) or can be partially or wholly remote with respect to the control circuit 606,” meaning that these two units – the vehicle control unit and the accessory control unit that correspond to control units 604 and 606, in  the High reference, can be physically separated from each other, and/or otherwise introduced as one assembly/platform.
5.	Additionally, Applicant’s argues, on pages 12-13 of 20 of the remarks, filed on 02/23/2022, that “… mapping in the Office Action of the claim 1 elements suffers from a logical inconsistency;” that “… the combination proposed by the Examiner does not, at least from a logical standpoint, result in disclosing or suggesting all elements of claim 1;” that “… the combination proposed by the Examiner does not, at least from a logical standpoint, result in disclosing or suggesting all elements of claim 1; “ that “Hawkins, if even combinable with High, does not make up for the above noted first through fourth deficiencies in the High reference,” and then Applicant presents what the Examiner presented and/or stated in the previous office 
The Examiner respectfully disagrees and kindly draws Applicant’s attention at pages 3-6 of the office action above, where it discussed how the cited prior art references - High in view of  Hawkins, not just High by himself, teach, suggest, and fully meet all the claimed elements, features, and limitations. Therefore, it is believed that the rejection should be maintained.
6.	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, presented on pages 14-15 of 20 of the remarks, filed on 02/23/2022, that “… there would have been no motivation for the person skilled in the art to combine the High and Hawkins references;” that “… the Examiner's rationale for combining the references fails to establish a prima facie case of obviousness;” that “… the person skilled in the art would have had no expectation of success in combining the High and Hawkins references as proposed by the Examiner, particularly to result in the unique combination of elements recited in claim 1;” that “[e]ven if Hawkins was somehow combinable with High, Applicant respectfully disagrees that Hawkins discloses the elements in the last paragraph of claim 1,” the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as it has been discussed in the instant office action and in the previous office action, the combination of the prior art references High in view of  Hawkins, not just High by himself, teach, suggest, and fully meet all the claimed elements, features, and limitations. Therefore, it is believed that the rejection should be maintained.
Hawkins, in turn, teaches, through the invention (see entire document), particularly in fig. 2, c2, lines 37-40 – teaching flow chart illustrating the steps involved in switching operation of a vehicle between manual and auto modes of operation; in fig. 1-6, c5, lines 1-64 – teaching switching between an autonomous mode of operation and a manual mode of operation that must be tightly controlled so that the vehicle remains in control at all times; receiving the speed request signal from an operator actuated throttle or accelerator pedal 144; receiving top gear selection and direction commands from a shift cane 146 controlled by the operator; transition into autonomous mode that will only take place if the following conditions are met: (1) vehicle speed is zero; (2) parking brake is on; (3) shift cane 146 is in neutral; (4) a first auto/manual switch (located in the cab of the vehicle) switched to autonomous mode; and (5) a second auto/manual switch (located near the ground on, for example, the front bumper of the vehicle) switched to autonomous mode.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of High by incorporating, applying and utilizing the above steps, technique and features as taught by Hawkins. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to tightly control switching between an autonomous mode of operation and a manual mode of operation so that the vehicle remains in control at all times (see entire Hawkins document, particularly c5, lines 25-28). 
Therefore, it is believed that the rejection should be maintained.

The Examiner respectfully disagrees and kindly draws and/or points out Applicant’s attention at pages 3-6 of the office action above, where it discussed and/or pointed out how the cited prior art references - High in view of  Hawkins, not just High by himself, teach, suggest, and fully meet all the claimed elements, features, and limitations. Therefore, it is believed that the rejection should be maintained.
9.	Regarding the applicant’s arguments on pages 19-20 of the remarks, filed on 02/23/2022, with respect to dependent claims 2, 3, 5-8, 10, and 12-14 that “[d]ependent claims 2, 3, 5-8, 10, and 12-14 are patentable for the same masons noted above owing to their dependency from independent claims 1 and 9, as well as on their own accord,” the examiner presents the same arguments regarding the rejection as presented for claims 1 and 9. For the above reason, it is believed that the rejections should be maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978. The examiner can normally be reached on Monday-Friday. 
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662